DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a compound in the reply filed on June 8, 2022 is acknowledged.
The claims of Group II are directed toward a compound.  Newly added claim 16 includes additional components other than the compound, and is therefore part of Group I, drawn to a composition. Since claim 16 belongs to an unelected group, claim 16 is withdrawn.  Claims 1-17 are pending.  Of those, claims 1-5, 7-13 and 16 are withdrawn.  Claims 6, 14, 15, and 17 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: Claims should be one sentence in length.  The inclusion of unnecessary capital letters in the component list in claim 6 causes confusion as to if there is more than one sentence present.  For example, “DiGlycidyl Ether of Bisphenol A (DGEBA)”, should be “diglycidyl ether of bisphenol A (DGEBA)”. The “A”, “F”, and “S” following “bisphenol” should be capitalized as is correct with the name of the compound, and the acronyms of the compounds are also supposed to be capitalized, but the names of the compounds should not.
It is also indefinite that in the list of compounds that “R” can be chosen from has more than one “or”.  There is an “or” between triglycidyl para amino phenol and trifunctional epoxy resin, indicating that this is where the list ends.  However, additional compounds appear after the trifunctional epoxy resin.  It is suggested to delete all instances of “or” so that “and mixtures thereof” indicates the end of the list.
Further, the moiety “R” is attached to a glycidyl ether group in the structure shown.  Therefore, if R is diglycidyl ether of bisphenol A, the glycidyl ether group shown would be an additional glycidyl group, making the compound a triglycidyl ether of bisphenol A.  It is not clear to which part of the diglycidyl ether of bisphenol A this additional glycidyl group would be attached. The same could be said for each of the possibilities of R. For the purpose of further examination, it is taken that R is selected from the group consisting of the residues of diglycidyl ether of bisphenol A, diglycidyl ether of bisphenol F, bisphenol S epoxy resin, triglycidyl para amino phenol, trifunctional epoxy resin, tetraglycidyl diamino diphenyl methane, tetrafunctional epoxy resin, epoxy novolac resin, cycloaliphatic epoxy resin, and mixtures thereof.
The limitation “the HPO2 group” does not have antecedent basis since the structure is not labeled.  It is suggested to label the structure, or call it the diethylphosphinic acid.
Regarding claim 14: The limitation “the HPO2 group” does not have antecedent basis since the structure is not labeled.  It is suggested to label the structure. Further, the compound claimed uses diethylphosphinic acid as a reactant, so it is unclear to say “the HPO2 group is a flame retardant with a phosphinic acid group”. This limitation implies that the scope of the claims includes additional phosphinic acid compounds other than the diethylphosphinic acid shown, while that would be counter to the claimed structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2002/0119317).
Regarding claims 6 and 14: Gan et al. teaches the reaction product of an epoxy resin and a phosphinic acid (para. 72) where the phosphinic acid (B2 in the reference) can react with the epoxy groups of the epoxy resin compound (B1 in the reference) (para. 76). The phosphinic acid (B2) can be diethylphosphinic acid (para. 78), which is the phosphinic acid shown in the claimed chemical reaction, and the epoxy resin (B1) can be selected from novolac epoxies, bisphenol A epoxy, bisphenol F epoxy, bisphenol S epoxy, or trisepoxy (para. 84) as is claimed. While Gan et al. teaches other phosphinic acids as possibilities besides the diethylphosphinic acid, at the time of the invention a person having ordinary skill in the art would have found it obvious to choose the diethylphosphinic acid embodiment of Gan et al. and would have been motivated to do so since Gan et al. teaches it is an acceptable acid to achieve the disclosed invention.
Regarding claim 15: Diethylphosphinic acid (para. 78) includes a phosphinic acid group.
Regarding claim 17: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767